Electronically Filed
                                                          Supreme Court
                                                          SCWC-14-0000840
                                                          13-NOV-2015
                                                          10:04 AM



                            SCWC-14-0000840

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                     BRANDETTE K. RAMOS-LABENIA,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-14-0000840; CASE NO. 1DCW-12-000335)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Brandette K. Ramos-

Labenia’s application for writ of certiorari filed on October 11,
2015, is hereby rejected.

          DATED:    Honolulu, Hawai#i, November 13, 2015.

Tae W. Kim                       /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama
Stephen K. Tsushima
for respondent                   /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson